DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 17-32 are pending.

Claim Objections
	Claims 18-31 recite “in accordance to claim __ and characterized by the fact…” or a similar recitation.  Examiner recommends amending this recitation to “The encoded information means of claim __, wherein…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, 
The preamble defines encoded information means by reciting structural features that relate to entities other than the encoded information means. Such recitations include:
Sensors located on mobiles
Encode the position they occupy in the infrastructure
A mobile travelling along the same trajectory
The adequate sensor
As best interpreted by examiner, these recitations appear to recite intended use, and do not constitute claim limitations. 
	The terms “the adequate sensor,” “the same trajectory,” and “the trajectory” lack antecedent basis.
	The phrases “in such a way that these means encode,” “read, decode, and transform it immediately into information on its exact position in the infrastructure,” “that comprising”, “the trajectory described by a mobile,” “consisting of different objects presenting all of them dielectric change boundaries and/or dielectric/metal boundaries at different heights and/ or distances regarding the origin of the onboard sensor on the mobile,” and “and in this way to extract the encoded information in said objects that incorporate it” are unclear.
	The limitation “at least a sensor on board the mobile…” is unclear because claim 17 is directed towards encoded information means, while this limitation appears to be directed towards a means for querying the encoded information means.
	It is unclear which parts of claim 17 describe the claimed encoded information means.

	Regarding claim 18,


	Regarding claim 19,
The phrases “being the information on the position is divided into,” “which allows encoding when 2 consecutive bits of the same level, this second repeated bit,” and “all this in such a way that” unclear.

Regarding claim 20,
The claim language is unclear at least because of the phrase “characterized by the fact in a railway structure the different objects or the sleepers included encoded means.”

Regarding claim 21,
	The phrase “for two sensors to be able to read the information means simultaneously” is unclear.
	
	Regarding claim 22,
	The phrase “in order for each stud to be illuminated correctly by the sensor” is unclear.

	Regarding claim 23,
	The phrase “slits instead of studs” is unclear.  “Studs” are not recited in any claims from which claim 23 depends.  The phrase “in such a way the sleeper shows no relief on its upper surface” is unclear.

Regarding claim 24,
	The phrase “consists in using the described stud or slit techniques on tracks set on a concrete slab” is unclear.

	Regarding claim 25,
	The phrases “the sides or the upper part of the trajectory” and “turned round appropriately,” are unclear.

	Regarding claim 26,
	The phrases “when are used on roads” and “a sequence of specks/lines of a resistant material” are unclear.

	Regarding claim 27,
	The phrases “the specks /lines present different thicknesses,” “2mm separations,” “stuck longitudinally on the road in the centre/ lane,” “upper coating,” “another permeable material,” and “a reference point for the sensor” are unclear.

	Regarding claim 28,
	The phrases “leaving between the 5-bit blocks, an uncoded free space,” “accompanying the sequence of specks, 2 side bands of different thicknesses serve to encode the lateral drift of the sensor,” and “with regard to the information means where the information is encoded” are unclear. 

	Regarding claim 29,
	The phrases “made up by plastic strip” and “with each centimeter encoded” are unclear.

Regarding claim 30,
The phrases “continuous or discontinuous objects,” “permeable to the waves with different transmission properties with regard to propagation speed,” and “and in the case of electromagnetic waves, a different dielectric constant will delay more or less the detection associated with the second dielectric change boundary due to the difference between the front and back surface of the object” are unclear.

Regarding claim 31,
The phrases “consist in the means in which the information is not located,” “what it causes (when considering a constant propagation speed) the detection of boundaries,” and “to be distanced in a different manner from the detection of boundaries” are unclear.

Regarding claim 32,
The claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 17-18, 21, 23-26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2014/0368837 Al).

Regarding claim 17,
	Kang teaches:
Encoded information means located on an infrastructure to be decoded by sensors located on mobiles, in such a way that these means encode the position they occupy in the infrastructure and allow for a mobile travelling along the same trajectory, provided with the adequate sensor, to read, decode and transform it immediately into information on its exact position in the infrastructure, that comprising: 
means of encoded information located along the trajectory described by a mobile consisting of different objects (1) presenting all of them dielectric change boundaries ([0044] – first pattern 113 and the second pattern 115 may have different light reflectivity values) and/or dielectric/metal boundaries at different heights ([0062] – one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.) and/ or distances regarding the origin of the onboard sensor on the mobile; and (as best understood, this limitation is listed in the alternative and is not required by the claim)
at least a sensor on board the mobile which interrogates said dielectric change boundaries or dielectric/metal boundaries by means of pressure or electromagnetic waves ([0063] – The pattern scanning part 520 is installed in the vehicle 50 and may scan each of the multiple pattern parts 510 using laser beams.) and measures the time the waves take to return to the sensor, ([0068] – the respective patterns may be recognized using the light reflection time) in order to determine the distance at which the reflections occur and in this way to extract the encoded information In said objects (1) that incorporate it. ([0065] – The position detecting part 540 may detect absolute positions of the multiple pattern parts 510)

Regarding claim 18,
	Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
Encoded information means in accordance with claim 17 and characterized by the fact in a railway infrastructure these information means are is made up by railway sleepers themselves (Fig. 4; [0058] – the pattern part 110 is positioned at a side part of a railroad tie) (T) as these refer to information with singular characteristics such as the existence of a uniform surface with regard to the ballast, or the existence of a different height regarding the track set on a concrete slab and the sleepers (T) are found at a specific distance from a known point on the locomotive(s) or one of the wagons (coaches).([0070] – the pattern part 510 is positioned at a side part of a railroad tie, specifically on an inclination member 517 having an inclined surface inclined a predetermined angle with respect to a ground surface)



Regarding claim 21,
Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
Encoded information means in accordance with claim 17, characterized by the fact that the encoded information is implanted redundantly in two different places for two sensors to be able to read the information means simultaneously. (Fig. 1; [0005] – absolute position detecting system including multiple pattern parts arranged on a traveling path of a vehicle at a predetermined distance; redundant position data is implanted at each pattern part 110.  If two sensors were configured to each have a different pattern part 110 in its FOV, the sensors could read the information means simultaneously.)

Regarding claim 23,
Kang teaches the invention as claimed and discussed above.
Kang teaches:
Encoded information means located in accordance with claim 18 characterized by the fact the sleeper (T) in which the information is encoded by slits instead of studs in such a way the sleeper shows no relief on its upper surface. (Fig. 2, element 110; [0043] – first and second patterns 513 and 515 of the pattern part 510 have different heights, unlike the pattern part 110 in the first embodiment)


Regarding claim 24,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
Encoded information means in accordance to claim 23 characterized by the fact the information means used consists in using the described stud or slit techniques on tracks set on a concrete slab. ([0042] – pattern parts 110 may be arranged at each railroad tie based on wood, concrete)

Regarding claim 25,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
Encoded information means in accordance with claim 17 characterized by the fact the objects (1) that incorporate encoded information are located on the sides or the upper part of the trajectory, and turned round appropriately for their encoded part to face the sensor and arranged at a certain height in such a way there is direct view between the sensor and the block even under adverse weather conditions. ([0087] – it is possible to further suppress effects of external circumstances, including a rainfall or a snowfall, in recognizing the pattern, by installing the pattern on an inclined surface or ground surface.)

Regarding claim 26, 
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
Encoded information means in accordance with claim 17 characterized by the fact the objects (1) which incorporate the encoded information, when are used on roads are made up by a sequence of specks/lines of a resistant material. ([0081] – first and second patterns 913 and 915 may be configured to demonstrate different brightness values by coating black and white paints thereon.)

Regarding claim 31,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
Encoded information means in accordance to claim 17 characterized by the objects (1) which incorporate encoded information consist in the means in which the information is not located in the depth of the material used as coating (T) but because this coated is made up by materials (15), (16) and (17) in which the wave propagation speed is different: what it causes (when considering a constant propagation speed) the detections of boundaries (18), (19) and (20) to be distanced in a different manner from the detections of boundaries (20), (21) and (22). ([0081] – first and second patterns 913 and 915 may be configured to demonstrate different brightness values by coating black and white paints thereon.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 22, and 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hyodo et al (US 2010/0026562 Al; hereinafter “Hyodo”).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claim 19,
Kang teaches the invention as claimed and discussed above.
Kang further teaches:
Encoded information means in accordance to claim 18 characterized by the fact the different objects (1) or the sleepers (T) are encoded with a series of bits by means of a variety of studs with different heights (3), (4), (5) and (6) ([0062] – one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.) 

Kang does not teach:
and these studs are covered with a material (2) permeable to the waves and of a known thickness; 
 being the information on the position is divided into: a 4-bit group which are encoded successively at each sleeper by means of the levels (3 and 4) representing respectively zeros and ones; 
a third level of a different height (5) which allows encoding when 2 consecutive bits of the same level, this second repeated bit; and 
a fourth height level (6) which is always used as the fifth bit for the sensor to be capable of knowing the reading direction; 
all this in such a way that with 4 bits of information, 16 different sleepers are obtained, each encoding 4 bits of information and 1 bit of indication of the reading direction. 


Hyodo teaches:
and these studs are covered with a material (2) permeable to the waves (Fig. 3; [0033] – creating unique reflection strength changes by combining a radiowave reflecting material and a radiowave absorbent material) and of a known thickness; ([0037] – The reflection strength change can be discretized with taking a threshold voltage V.sub.TH as a reference; [0055] – 4 tones (threshold voltages V.sub.1, V.sub.2, V.sub.3, V.sub4 in FIG. 11) are set by providing differences in height to the reflecting planes.)
 being the information on the position is divided into: a 4-bit group which are encoded successively at each sleeper by means of the levels (3 and 4) representing respectively zeros and ones; (Fig. 3; [0037] – signal strength upon passing through the radiowave reflecting material is determined as 1, and a signal strength upon passing over the radiowave absorbent material is determined as 0)
a third level of a different height (5) which allows encoding when 2 consecutive bits of the same level, this second repeated bit; and ([0042] – positional markers MK1 to MK4 indicating points on the way between the starting point and the stopping point are installed at a different height from the positional markers STA and STP )
a fourth height level (6) which is always used as the fifth bit for the sensor to be capable of knowing the reading direction; ([0042] – positional marker STA or STP)
all this in such a way that with 4 bits of information, 16 different sleepers are obtained, each encoding 4 bits of information and 1 bit of indication of the reading direction. ([0059-0060] – processing RB1 and RB2)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 20,
Kang in view of Hyodo teaches the invention as claimed and discussed above.
	
Kang does not teach: 
Encoded information means in accordance to claim 19 and characterized by the fact in a railway structure the different objects (1) or the sleepers (T) included encoded means of a seventeenth sleeper model of object or sleeper in which its first bit starting with a repetition bit (5) and its fifth bit indicating the reading direction (6) using this model to indicate the start or end of a word made up by 4-bit groups. 

Hyodo teaches:
Encoded information means in accordance to claim 19 and characterized by the fact in a railway structure the different objects (1) or the sleepers (T) included encoded means of a seventeenth sleeper model of object or sleeper in which its first bit starting with a repetition bit (5) and its fifth bit indicating the reading direction (6) using this model to indicate the start or end of a word made up by 4-bit groups. ([0042] – positional marker STA)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 22,
Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
Encoded information means in accordance with the claim 17 characterized by the fact the sensor on board the mobile interrogates the infrastructure on which it travels with a spot 8mm in diameter and in order for each stud to be illuminated correctly by the sensor, with the surface area of the studs being 1 cm2, ([0049] – beam size may be determined according to the length of the pattern part 110 ) the height separation of each stud associated with a different logical level ([0067] – first and second patterns 513 and 515 of the pattern part 510 have different heights) 

A modification of Kang to use an 0.5cm separations logical levels would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062) without obstructing the vehicle; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Hyodo teaches:
and these studs being covered with a material (2) permeable to waves of a known thickness. ([0037] – The reflection strength change can be discretized with taking a threshold voltage V.sub.TH as a reference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 27,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
Encoded information means in accordance with claim 26 characterized by the fact that the specks/lines present different thicknesses ([0067] – first and second patterns 513 and 515 of the pattern part 510 have different heights) (lined through portion corresponds to element not taught by reference) separations between boundaries 
 and are stuck longitudinally on the road in the centre/lane, (lined through portion corresponds to element not taught by reference) and presenting an upper coating (8) of another permeable material with hydrophobic properties which serves as a reference point for the sensor. ([0044] – The first pattern 113 and the second pattern 115 are preferably made of materials each having light reflectivity, for example, a metal such as iron)

2mm separations between boundaries and 1cm^2 surface area would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 28,
Kang teaches the invention as claimed and discussed above.

Kang teaches:
and accompanying the sequence of specks, 2 side bands (13,14) of different thicknesses serve to encode the lateral drift of the sensor with regard to the information means where the information is encoded. (Fig. 8; [0072] – pattern part 510 is positioned at a side part of a railroad tie and installed on a side surface of a support member 319 to be perpendicular to the ground surface.)

	Kang does not explicitly teach:
Encoded information means in accordance with claim 27 and characterized by the fact that, the information is encoded by means of 3 different levels (9), (10) and (11) with 3 mm separations and in 4-bit groups plus a fifth bit (12) indicating the reading direction, leaving between the 5-bit blocks, an uncoded free space 

Hyodo teaches:
Encoded information means in accordance with claim 27 and characterized by the fact that, the information is encoded by means of 3 different levels (9), (10) and (11) ([0042] – positional markers MK1 to MK4 indicating points on the way between the starting point and the stopping point are installed at a different height from the positional markers STA and STP ) (lined through portion corresponds to element not taught by reference) and in 4-bit groups plus a fifth bit (12) indicating the reading direction, ([0042] – positional marker STA or STP) (lined through portion corresponds to element not taught by reference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

3mm separations between boundaries and an uncoded free space between the 5 bit blocks would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 29, 
Kang teaches the invention as claimed and discussed above.

	Kang does not teach:

	Hyodo teaches:
Encoded information means in accordance with claim 17 characterized by the fact that the objects (1) which incorporate the encoded information are made up by (lined through element corresponds to limitation not taught by reference) strip with slits of different depths and with each centimetre encoded. (Fig. 10; [0055] – set by providing differences in height to the reflecting planes)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

A modification of the combination of Kang in view of Hyodo to use a strip comprising plastic would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need for a radiowave absorbent material (see Hyodo para. 0039); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 30,
	Kang teaches:
Encoded information means in accordance with claim 17 characterized by the fact that the objects (1) which incorporate the encoded information are made up by continuous or discontinuous objects (objects must be continuous or discontinuous; this element does not positively recite a limitation) of the same thickness (Fig. 2, element 110; [0043] – first and second patterns 513 and 515 of the pattern part 510 have different heights, unlike the pattern part 110 in the first embodiment) 

Kang does not teach:
and permeable to the waves with different transmission properties with regard to propagation speed, and in the case of electromagnetic waves, a different dielectric constant will delay more or less the detection associated with the second dielectric change boundary due to the difference between the front and back surface of the object.

Hyodo teaches:
and permeable to the waves with different transmission properties with regard to propagation speed, and in the case of electromagnetic waves, a different dielectric constant will delay more or less the detection associated with the second dielectric change boundary due to the difference between the front and back surface of the object. (Fig. 3; [0033] – creating unique reflection strength changes by combining a radiowave reflecting material and a radiowave absorbent material)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 32,
Kang in view of Hyodo teaches the invention as claimed and discussed above.
	
Kang teaches:
Encoded information means in accordance with claim 30 characterized by the fact the objects (1) which incorporate the encoded information are made up by  (Figs. 1, 2)  where that occurring is that the difference in position between the upper boundaries of such blocks, (26), (27) and (28) and the corresponding lower ones (29), (30) and (31) causes the detection of the upper boundaries to be different from the detection of the lower boundaries ([0062] – one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.)  and where the dielectric change boundaries can be obtained by using two materials or substances whose dielectric constants are different or using a single material where the boundary is established between the material and the vacuum or the material or a gas or another substance. ([0044] – first pattern 113 and the second pattern 115 may have different light reflectivity values)

Kang does not teach:
 Three blocks of material

A modification of Kang to use three blocks of material would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit one or more of first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648